UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7433



RICHARD A. HOWELL,

                                            Plaintiff - Appellant,

          versus


JACK LEE, Warden; PRISONERS UNKNOWN,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CA-02-795-7)


Submitted:   December 16, 2002         Decided:     December 20, 2002


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Richard A. Howell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Richard    A.   Howell    appeals   the   district    court’s    orders

dismissing his 42 U.S.C. § 1983 (2000) complaint without prejudice

pursuant   to   28    U.S.C.    §   1915A(b)(1)    (2000)     and    denying

reconsideration of that order.           Because Howell may be able to

proceed with this action by amending his complaint to allege

sufficient facts to state a claim, the dismissal order is not final

and thus is not subject to appellate review.              See Domino Sugar

Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th

Cir. 1993). We therefore dismiss the appeal. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                    DISMISSED




                                     2